NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              ROBERT G. THORNTON,
                Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2016-2264
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-2059, Judge Coral Wong
Pietsch.
                ______________________

              Decided: November 8, 2016
               ______________________

   ROBERT G. THORNTON, Corona, CA, pro se.

    SARAH CHOI, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for respondent-appellee.      Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., ALLISON
KIDD-MILLER; Y. KEN LEE, MEGHAN ALPHONSO, Office of
General Counsel, United States Department of Veterans
Affairs, Washington, DC.
2                                   THORNTON   v. MCDONALD



                 ______________________

    Before MOORE, WALLACH, and STOLL, Circuit Judges.
PER CURIAM.
    Robert G. Thornton appeals from a decision by the
Court of Appeals for Veterans Claims (“Veterans Court”)
denying his motion to vacate its prior decision. Because
we lack jurisdiction over the issues Mr. Thornton raises
on appeal, we dismiss.
                       BACKGROUND
    This case is Mr. Thornton’s third appeal stemming
from a claim he filed for service-connected disability
benefits. In 2007, Mr. Thornton, an Army veteran, sought
benefits for a psychiatric condition, hearing loss, and
tinnitus. After a series of decisions relating to these
claims, on June 4, 2014, a Veterans Affairs (“VA”) Deci-
sion Review Officer (“DRO”) awarded Mr. Thornton (1) a
100% disability rating for post-traumatic stress disorder
effective March 1, 2007; (2) a 40% rating for bilateral
hearing loss effective March 1, 2007 and a 50% rating
effective May 17, 2010; and (3) a 10% rating for tinnitus
effective March 1, 2007. 1 In a Statement of the Case
issued the same day, the DRO denied Mr. Thornton’s
request for entitlement to effective dates prior to March 1,
2007 for all three conditions.




     1  Mr. Thornton’s first appeal to this court concerned
a petition for a writ of mandamus, filed before the DRO’s
June 4, 2014 award, alleging delay in granting him bene-
fits.   We affirmed the Veterans Court’s denial of
Mr. Thornton’s petition on the basis that mandamus was
not the only form of relief available. Thornton v. McDon-
ald, 597 F. App’x 641 (Fed. Cir. 2015) (“Thornton I”).
THORNTON   v. MCDONALD                                    3



     On January 28, 2015, Mr. Thornton filed an appeal of
the June 4, 2014 DRO decision, requesting the VA region-
al office (“RO”) forward his appeal to the Board of Veter-
ans Appeals (“Board”). While that appeal was pending,
Mr. Thornton petitioned for a writ of mandamus seeking,
in relevant part, that the Veterans Court compel the RO
to forward his appeal to the Board. On June 12, 2015, the
RO informed Mr. Thornton that his appeal was untimely
and provided instructions regarding how to appeal the
untimeliness decision. On July 30, 2015, the Veterans
Court denied Mr. Thornton’s petition for mandamus (“the
July 30, 2015 Decision”), reasoning he had adequate
alternative means to relief as outlined in the RO’s in-
structions regarding how to appeal the untimeliness
determination. Mr. Thornton appealed the July 30, 2015
Decision to our court, which we dismissed for lack of
jurisdiction in Thornton v. McDonald, 626 F. App’x 1007
(Fed. Cir. 2015) (“Thornton II”). 2
     Following our dismissal in Thornton II, Mr. Thornton
filed a Federal Rule of Civil Procedure 60(b) motion in
the Veterans Court, requesting that the Veterans Court
vacate the July 30, 2015 Decision for fraud on the court.
The Veterans Court denied the motion on May 25, 2016.
Mr. Thornton timely appealed.
                         DISCUSSION
    Our jurisdiction over appeals from the Veterans Court
is statutorily limited. We may review challenges to the
“validity of any statute or regulation or any interpretation
thereof” and may “interpret constitutional and statutory
provisions, to the extent presented and necessary to a
decision.” 38 U.S.C. § 7292(c). We may not review chal-



   2    Mr. Thornton filed a motion to disqualify and
recuse the panel of judges in Thornton II. We deny the
motion as it pertains to the present case.
4                                   THORNTON   v. MCDONALD



lenges to factual determinations or to the application of a
law or regulation to the facts of a particular case unless
the appeal presents a constitutional issue.             Id.
§§ 7292(d)(1)–(2).
    Mr. Thornton’s appeal asks us to determine whether
the Veterans Court properly applied Rule 60(b) to the
facts of his claim, alleging the July 30, 2015 Decision
relied on “fraudulent facts.” He does not challenge the
validity of any statute or regulation or the Veterans
Court’s interpretation thereof. Nor does Mr. Thornton’s
appeal present a constitutional issue. Accordingly, we do
not have jurisdiction to review the Veterans Court’s
denial of Mr. Thornton’s Rule 60(b) motion.
                       CONCLUSION
   For the foregoing reasons, Mr. Thornton’s appeal is
dismissed for lack of jurisdiction.
                      DISMISSED
                          COSTS
    No costs.